169 S.W.3d 883 (2005)
STATE of Missouri, Plaintiff/Respondent,
v.
Michael A. RUSSELL, Defendant/Appellant.
No. ED 84988.
Missouri Court of Appeals, Eastern District, Division Four.
August 30, 2005.
Jessica Hathaway; Assistant Appellate Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen.; Ronald S. Ribaudo; Assistant Attorney General, Jefferson City, MO, for respondent.
*884 Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Michael A. Russell (Defendant) appeals from a judgment of conviction of trafficking in the second degree. Defendant alleges trial court error in denying his motions to suppress evidence and statements. We have reviewed the briefs of the parties and the record on appeal and conclude that the challenged evidence and statements were not "fruit of the poisonous tree," and accordingly, the trial court did not clearly err in denying Defendant's motions to suppress evidence and statements. See State v. Whitaker, 101 S.W.3d 332, 333 (Mo.App. E.D.2003). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).